The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
1. 	The Office acknowledges the receipt of Applicant’s amendment filed June 8, 2022. Claims 1, 3-6, 10, 11, 13, 14, 23 and 24 are pending and are examined.
	Applicant’s earliest priority benefit for SEQ ID NO:409 is May 17, 2010. Applicant’s earliest priority benefit for SEQ ID NO:617 is December 28, 2009.
All previous rejections not set forth below have been withdrawn.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.   
This action is made FINAL.
Claim Rejections - 35 USC § 112, second paragraph
2. 	Claims 14, 23 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In claim 14, it is unclear what the sequence is optimized for—expression under certain conditions, host, etc. It is suggested “plant” be inserted before “optimized”. This rejection was not addressed.
Claim 23 recites SEQ ID NO:617 and homologous polypeptides having 80% sequence identity to SEQ ID NO:617, wherein the homologous polypeptide is selected from the group consisting of SEQ ID Nos. 5835-5851. However, the Office’s database searches indicate that SEQ ID Nos. 5841 (            
                <
            
        12.6%), 5846 (78.7%), 5848 (            
                <
            
        12.6%), 5849 (78.1%), 5850 (77.1%) and 5851 (78.1%) have less than 80% sequence identity to SEQ ID NO:617. Thus, it is unclear whether Applicant is intending to limit the claims to SEQ ID Nos. having at least 80% sequence identity, which would exclude these sequences, or Applicant is excluding the 80% sequence identity limitation and encompassing all the sequences recited in the claim. These two limitations contradict each other in the claim. 
Similarly, with regard to claim 24, SEQ ID Nos. 2068 (78.7%), 2070 (77.2%), 2071 (78.1%), 2072 (76.2%) and 2073 (78.1%) have less than 80% sequence identity at the amino acid level to a polynucleotide sequence encoding SEQ ID NO:617. Thus, it is unclear whether Applicant is intending to limit the claims to SEQ ID Nos. having at least 80% sequence identity, which would exclude these sequences, or Applicant is excluding the 80% sequence identity and encompassing all the sequences recited in the claim. These two limitations contradict each other in the claim.
	Correction and/or clarification is required. 
Claim Rejections - 35 USC § 112, first paragraph.
3. 	Claims 1, 3-6, 10, 11, 13, 14, 23 and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for SEQ ID NO:409, a sequence encoding SEQ ID NO:617, and the phenotypes of increased biomass, growth rate, vigor nitrogen use efficiency (NUE), does not reasonably provide enablement for 80-98% sequence identity to these sequences and increased yield. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
“’The first paragraph of 35 U.S.C. § 112 requires, inter alia, that the specification of a patent enable any person skilled in the art to which it pertains to make and use the claimed invention.  Although the statute does not say so, enablement requires that the specification teach those in the art to make and use the invention without ‘undue experimentation.’  In re Wands, 858 F.2d 731, 737 (Fed. Cir. 1988).  That some experimentation may be required is not fatal; the issue is whether the amount of experimentation required is ‘undue.’”  In re Vaeck, 947 F.2d 488, 495 (Fed. Cir. 1991) (emphasis in original); see also In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993) (“[T]o be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation’”) “Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations.”  Wands, supra.  Some experimentation, even a considerable amount, is not “undue” if, e.g., it is merely routine, or if the specification provides a reasonable amount of guidance as to the direction in which the experimentation should proceed.  Factors to consider include “(1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”  Id.
Firstly, the 80-98% identical to SEQ ID NO:617 is not enabled because it encompasses unspecified substitutions, deletions, additions, and combinations thereof anywhere within the sequences without retaining any functional activity, so long as they produce the claimed phenotypes when expressed in a plant. The specification does not disclose what protein SEQ ID NO:617 is, such as a particular enzyme or transcription factor, to allow one skilled in the art to predict its conserved regions or catalytic domains. The specification states that SEQ ID NO:617 is a LYD178 sequence. However, LYD178 is not an art-recognized term, and there is no known function associated with LYD178. Neither the state of the art nor Applicant’s disclosure teaches conserved regions for a protein that can produce the claimed phenotypes. The state of the art teaches these phenotypes are controlled by proteins that are diverse in structure and function. While one skilled in the art can readily make mutations to SEQ ID NO:409 and a sequence encoding SEQ ID NO:617, further guidance is needed as to what mutations would retain their functional activity to produce the claimed phenotypes. Applicant provides no working example of mutant sequences within the 80-98% identical scope which can produce the claimed phenotypes. It is highly unpredictable that deleting or mutating 2-20% anywhere within these sequences would result in a plant having said phenotypes. The claims encompass inoperable embodiments but the specification provides no guidance as to how such inoperable embodiments can be readily eliminated without undue experimentation. Moreover, evaluating for the claimed phenotypes such as biomass, growth rate and yield cannot be readily determined at the cellular level. Every possible combination of 80-98% sequence identity to these sequences must be identified, constructed into a vector, transformed into a plant cell, grown into a plant, then the plants or their products are evaluated in all parameters that affect biomass, growth rate and yield. The amount of experimentation required to practice the claimed methods is more than routine—it is undue. Accordingly, Applicant has not enabled the 80-98% sequence identity scope for producing the claimed phenotypes without undue experimentation.
Secondly, the claimed methods of increasing yield are not enabled for the following reasons. Page 353 of the specification states that SEQ ID NO:409 is a LYD178 gene. Pages 383 and 385 of Table 33 shows expression of LYD178 results in increased dry weight and increased fresh weight. Pages 401, 402 and 406 of Table 34 shows expression of LYD178 results in increased leaf area, roots coverage and roots length. Pages 423 and 426 of Table 35 shows expression of LYD178 results in increased relative growth rate (RGR) of leaf area, RGR of root coverage and RGR of root length. Page 495 of Table 45 shows expression of LYD178 results in increased dry weight, fresh weight and leaf number. Page 502 of Table 46 shows expression of LYD178 results in increased plot coverage, rosette area and rosette dimeter. Yield is not enabled because the scope of yield encompasses every plant part and everything a plant produces, including DNA, sugars, proteins, oils, etc., which neither Applicant nor the state of the art to date has been able to achieve using a single gene or protein. There is no working example to show increased yield of all plant components. From the working examples, one skilled in the art cannot correlate or reasonably predict whether the plant would also have increased yield of other plant components, such as seeds, oils and certain amino acids. With regard to claims 23 and 24, an increase in root coverage and/or plot coverage cannot be correlated with an increased yield in other plant components. In fact, an increase in vegetative plant parts may result in a decrease in yield of reproductive plant parts, such as inflorescence and seeds. Thus, Applicant has not enabled the claimed increased yield as commensurate in scope with the claims without undue experimentation.
Thirdly, SEQ ID Nos. SEQ ID Nos. 5837-5840, 5842, 5844, 5845, and 5848-5850 do not appear to contain complete ORFs encoding a full-length proteins. Full-length proteins begin with Methionine, however, these SEQ ID Nos. begin with amino acids other than Methionine, which is the amino acid necessary for protein transcription and expression. Moreover, it is unclear whether the partial protein sequences have any functional activity. There is no disclosure that these sequences contain the domains or regions necessary for functional activity, and there is no working example showing that expression of these sequence produces any of the claimed phenotypes. SEQ ID Nos. 5848 and 5850 contain Xaa, and there is no working example or guidance to indicate what amino acids the Xaas must be to produce the claimed phenotypes when expressed in a plant. Thus, one skilled in the art cannot make and use the partial protein sequences having SEQ ID Nos. SEQ ID Nos. 5837-5840, 5842, 5844, 5845, and 5848-5850, and their corresponding polynucleotide sequences SEQ ID Nos. 2059-2062, 2064, 2066, 2067 and 2070-2072 (p. 222) as commensurate in scope with the claims without undue experimentation.
Accordingly, weighing all the Wands factors based on the totality of the record as discussed above, the Office determines that it would require undue experimentation for a person of ordinary skill in the art to make and use the invention as claimed as commensurate in scope with the claims.
Applicant traverses that the application provides a representative number of homologues having the claimed sequence identities to SEQ ID NO: 617, teaches how to clone polynucleotides encoding same in a plant, and teaches to further evaluate the transgenic plants for specific traits (e.g., root coverage, relative growth rate of root coverage, and/or plot coverage).
Applicant’s traversals have been considered but are deemed unpersuasive for the following reasons. First of all, not all homologous sequences are within the claimed 80% sequence identity scope, as discussed in the 35 USC 112, second paragraph rejection above. Secondly, while one skilled in the art can clone a particular polynucleotide and evaluate for a particular trait, the scope of 80-98% sequence identity encompasses a much bigger genus than the recited SEQ ID Nos., and the evaluation for the phenotypes for each embodiment within the 80-98% sequence identity cannot be readily determined at the cellular level, as discussed above. There is no guidance as to a particular conserved region or motif which can be correlated with the claimed phenotypes to allow one skilled in the art to readily eliminate inoperable embodiments without resorting to random trial and error requiring undue experimentation. Accordingly, Applicant has not enabled the 80-98% sequence identity scope, partial protein and gene sequences, and the increased yield phenotype as commensurate in scope with the claims without undue experimentation.
4. 	Claims 1, 3-6, 10, 11, 13, 14, 23 and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
“[T]he test for sufficiency is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date.”  Ariad Pharm., Inc. v. Eli Lilly and Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010).   To satisfy the written description requirement of 35 USC 112, first paragraph, the specification must describe the invention in sufficient detail so “that one skilled in the art can clearly conclude that the inventor[s] invented the claimed invention as of the filing date sought.”  
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
Lockwood
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 v. Am. Airlines, Inc., 107 F.3d 1565, 1572 (Fed. Cir. 1997).  “[The written description] inquiry is a factual one and must be assessed on a case-by-case basis.”  Purdue Pharma L.P. v. Faulding, Inc., 230 F.3d 1320, 1323 (Fed. Cir. 2000).  “In order to satisfy the written description requirement, the disclosure as originally filed does not have to provide in haec verba support for the claimed subject matter at issue.”  Id.  Nonetheless, the disclosure must convey with reasonable clarity to those skilled in the art that the inventor was in possession of the invention.  Id., (“Put another way, one skilled in the art, reading the original disclosure, must immediately discern the limitation at issue in the claims.”)  While the written description requirement does not demand either examples or an actual reduction to practice, actual “possession” or reduction to practice outside of the specification is not enough.  Ariad Pharmaceuticals, Inc. v. Eli Lilly and Co., 598 F.3d 1336, 1352 (Fed. Cir. 2010).  Rather, it is the specification itself that must demonstrate possession.  Id.
Appearance of a claim in the specification in ipsis verbis does not guarantee that the written description requirement is satisfied, see, e.g., Enzo Biochem, Inc. v. Gen-Probe Inc., 323 F.3d 956, 968 (Fed. Cir. 2002), nor does a failure to meet that standard require a finding that a claim does not comply with the written description requirement, In re Edwards, 568 F.2d 1349, 1351-52 (Fed. Cir. 1978).  All that is required is that the specification demonstrate to a person of ordinary skill in the art that the inventor was in possession of the invention.  Carnegie Mellon Univ. v. Hoffmann-La Roche Inc., 541 F.3d 1115, 1122 (Fed. Cir. 2008).
Applicant’s disclosure is as set forth above. The 80-98% sequence identity lacks adequate written description because Applicant does not disclose a representative number of sequences within the 80-98% scope which produces the claimed phenotypes. The claims encompass mutants and allelic variants and thus imply that structural variants exist in nature, yet no structural variant has been disclosed. The claims also encompass sequences from other species. There is an insufficient number of sequences disclosed within the 80-98% genus which produces the claimed phenotypes to allow one skilled in the art to predictably determine other sequences within the 80-98% genus that have the same function or produce the claimed phenotypes. The DNA encoding SEQ ID NO:617 was obtained from Brassica juncea, but the 80-98% encompasses sequences from other plants and organisms, as well as synthetic and naturally-occurring mutants and variants. Applicant does not disclose any sequence having 80-98% sequence identity to SEQ ID NO:617 that can produce the claimed phenotypes. Applicant does not disclose a common structure or motif shared by sequences having 80-98% sequence identity to these sequences which would produce the claimed phenotypes. The implication is that there is a gene and a protein other than that disclosed which exists in nature, but the structure thereof is not known. Thus, there are insufficient relevant identifying characteristics to allow one skilled in the art to predictably determine such mutants, allelic variants and sequences from other plants and organisms, absent further guidance. While one skilled in the art can readily generate a population of sequences having 80-98% sequence identity, it is unpredictable which sequences within the population would result in the claimed phenotypes. Moreover, Applicant does not disclose plants expressing SEQ ID NO:409 having the phenotype of increased yield as encompassed by the claims. As stated in the enablement rejection above, the working examples are not representative of increased yield of all plant components. There is no evidence Applicant is in possession of a plant having increased yield such as seed yield, oil yield, or yields of certain amino acids.
Additionally, SEQ ID Nos. 5837-5840, 5842, 5844, 5845, and 5848-5850 do not appear to be complete protein sequences. They do not begin with Methionine, which is the amino acid encoded by the initiation codon. The claimed invention lacks adequate written description because as stated in the enablement rejection above, these sequences do not appear to contain complete ORFs encoding a full-length proteins. The “comprising” language encompasses a full-length gene and protein sequence, however, only gene fragments and partial protein sequences are disclosed. LYD178 is not an art-recognized term and does not allow one skilled in the art to predict the missing regions of the genes and protein structures from partial disclosures of their structures. Accordingly, the genes containing SEQ ID Nos. SEQ ID Nos. 2059-2062, 2064, 2066, 2067 and 2070-2072 (p. 222) and their corresponding polypeptide sequences containing SEQ ID Nos. 5837-5840, 5842, 5844, 5845, and 5848-5850 are not adequately described.
Accordingly, there is lack of adequate description to inform a skilled artisan that Applicant was in possession of the claimed invention at the time of filing. See Written Description guidelines published in Federal Register/ Vol.66, No. 4/ Friday, January 5, 2001/ Notices; p. 1099-1111.
Applicant’s traversals do not address the above rejections.
Remarks
5. 	No claim is allowed. 
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
7. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG T BUI whose telephone number is (571)272-0793.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 571-270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUONG T BUI/Primary Examiner, Art Unit 1663